Citation Nr: 0631297	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic allergic 
rhinitis. 

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities. 

3.  Entitlement to service connection for arthritis. 

4.  Entitlement to service connection for prostate cancer. 

5.  Entitlement to service connection for restless leg 
syndrome. 

6.  Entitlement to service connection for bilateral hearing 
loss. 

7.  Entitlement to service connection for tinnitus. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for chronic allergic rhinitis, 
peripheral neuropathy, arthritis, prostate cancer, restless 
leg syndrome, bilateral hearing loss, and tinnitus.  

The veteran testified before the Board sitting at the RO in 
May 2006. 

In September 2006, the Board granted a motion to advance the 
case on the docket. 

The issues of peripheral neuropathy and arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's chronic allergic rhinitis manifested many 
years after service and is not related to any incident of 
service. 

2.  The veteran's does not have a current diagnosis of 
prostate cancer.  Prostate cancer did not manifest until many 
years after service and was not related to any incident of 
service.  He underwent a prostatectomy and experiences 
complications from that procedure.

3.  The veteran's restless leg syndrome first manifested many 
years after service and is not related to any aspect of 
service. 

4.  The veteran's bilateral hearing loss first manifested 
many years after service and is not related to any aspect of 
service. 

5.  The veteran does not have a diagnosis of tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic allergic 
rhinitis have not been met.  38 U.S.C.A. § 1101, 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006). 

2.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for service connection for restless leg 
syndrome have not been met.  38 U.S.C.A. § 1101, 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).

4.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).

5.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, August 2004, 
and May 2006; a rating decision in October 2004; and a 
statement of the case in March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has conducted several general medical examinations.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran served as a Navy radio operator aboard ships and 
shore stations.  He contends that all his claimed medical 
conditions are related to service.  In particular, he 
contends that peripheral neuropathy, arthritis, prostate 
cancer, and restless leg syndrome are a result of an episode 
of dengue fever in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service medical records are silent for any complaints, 
diagnoses, or treatment for any claimed condition in service.  
In January 1945, the veteran was hospitalized for 10 days 
with symptoms of catarrhal fever, later diagnosed as dengue 
fever.  The attending physician described the disease as 
mild, short duration, and not followed by the classic 
symptoms of lassitude or depression.  The veteran was 
returned to full duty, and an April 1946 discharge 
examination showed no abnormalities relating to any of the 
claimed conditions. 

Chronic Allergic Rhinitis

In June 1962, the veteran was hospitalized at a VA facility 
for 14 days with a diagnosis of vasomotor rhinitis.  No 
clinical information is of record. 

In an April 1984 comprehensive examination, a VA physician 
noted the veteran's complaints of burning and itching eyes 
with a clear nasal discharge and sneezing that occurred in 
the autumn of the year.  Occasionally in winter, he also 
experienced asthma attacks.  On examination, the veteran was 
asymptomatic.   

In February 2002, the veteran sought VA treatment for another 
condition but was noted to have sinus congestion.  X-rays 
showed no sinus abnormalities.  In September 2002, the 
veteran sought testing and treatment for allergies from a 
private physician.  She noted that the veteran reported a 40 
year history of asthma and a history of allergies for "many 
years."  Testing revealed sensitivity to numerous irritants 
such as pollen, spores, and dust but none were unique to 
military service.  He was diagnosed with allergic rhinitis, 
seasonal pollenosis, chronic allergic conjunctivitis, and 
asthma.  He was prescribed various oral and nasal medications 
and started immunotherapy.  Follow-up examinations in August 
2003 and April 2004 showed that the veteran continued to 
experience similar symptoms.  His physician identified 
different irritants and adjusted treatment accordingly.  
However, there is no medical evidence of any relationship of 
the condition to any aspect of service. 

In his May 2006 hearing, the veteran stated that he first 
developed allergies in service and was seen by a Navy 
physician but that he was told to seek treatment after 
returning from overseas duty.  Following discharge, he 
treated himself with over-the-counter medications until 
seeking treatment from VA in 1962 and from another private 
physician in September 2002.  

The Board concludes that service connection for chronic 
allergic rhinitis is not warranted since medical records 
showed the condition first manifested not earlier than 1962, 
many years after service.  There is no record of allergic 
rhinitis in service.  The Board acknowledges the veteran's 
statements that he had been taking over-the-counter 
medications since he was in service, but there was no medical 
diagnosis of a chronic condition until many years later.  
Additionally, there is no medical opinion relating the 
condition to any aspect of service. 

Prostate Cancer

No prostate problems were noted in the veteran's April 1984 
VA examination.  The examiner did note a history of cystitis 
that had been resolved.  The veteran was asymptomatic upon 
examination. 

In February 2002, the veteran sought VA treatment for 
difficulty in urination.  He reported that he had prostate 
cancer and a prostatectomy in 1997 and that he was informed 
that the surgery caused some nerve damage.  An April 2001 
bone scan showed that there was no metastasis of the cancer.  
He underwent a urethral dilation and ureterotomy and received 
outpatient monitoring for the next year.  In July 2003, a VA 
examiner again noted increasing dysuria, and the veteran 
underwent a second procedure to relieve a urethral stricture.  
The VA surgeon noted that the stricture was the result of the 
earlier prostatectomy.  The procedure was repeated in 
February 2004.   There is no medical evidence that the 
veteran's prostate cancer or subsequent urethral strictures 
were caused by an episode of dengue fever in service. 

In his May 2006 hearing, the veteran confirmed that he no 
longer had prostate cancer but that he did experience 
urethral complications from the surgery.  He provided no 
additional information to support his contention that 
prostate cancer was related to dengue fever.  

The Board concludes that service connection for prostate 
cancer is not warranted.  The disease first manifested many 
years after service, and there is no medical evidence to show 
that it was related to dengue fever or any other incident of 
service. The veteran no longer has prostate cancer and 
residual conditions were noted to be complications from 
surgery.  The veteran's own assertions that his current 
symptoms are related to dengue fever are not probative.  As a 
lay person, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
urinary symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Restless Leg Syndrome

In an April 1984 comprehensive VA examination, the physician 
noted arthritis in both knees and the left hip but no other 
abnormalities of the lower extremities.  In July 2001, the 
veteran sought treatment from a private physician for aches 
and cramps in his legs.  He was diagnosed with restless leg 
syndrome and prescribed medication.  Follow-up examinations 
in October 2001, December 2001, January 2002, and May 2002 
showed occasional adjustments in medication but an absence of 
complaints.  There is no further mention of the condition in 
outpatient treatment reports from this physician through June 
2004 or in any VA outpatient reports from February 2002 to 
June 2004.  There is no medical opinion on the etiology of 
the restless leg syndrome including any opinion that it was 
related to dengue fever. 

In his May 2006 hearing, the veteran stated that he first 
developed restless leg syndrome about 5 to 6 years earlier 
and that he continued to take medication that provided 
adequate relief.  He contends that the condition is a delayed 
residual of dengue fever. 

The Board concludes that service connection for restless leg 
syndrome is not warranted.  The condition first manifested 
many years after service, and there is no medical evidence to 
show that it was related to dengue fever or any other 
incident of service.  In addition, it is not clear that the 
veteran still has restless leg syndrome since it has not 
appeared in his physician's records since May 2002.  The 
veteran's own assertions that the condition was related to 
his dengue fever are not probative. As a lay person, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current leg discomfort.  
See Bostain, supra. 

Bilateral Hearing Loss and Tinnitus

The earliest record of complaint and testing for hearing loss 
was in September 1998.  A private audiogram showed moderate 
bilateral sensorineural hearing loss.  There is no notation 
or diagnosis of tinnitus.  The veteran was provided with 
hearing aids and follow-up examinations in February 1999, 
April 1999, and March 2004.  There were no notations 
regarding the etiology of his condition.  In his May 2006 
hearing, the veteran stated that he was not exposed to 
acoustic trauma in service and had first noted hearing loss 
10-15 years earlier.  He further stated that he did not 
initially intend to seek service connection for hearing loss 
or tinnitus but was encouraged by others to list them in his 
claim. 

The Board concludes that service connection for bilateral 
hearing loss is not warranted because there is no lay or 
medical evidence that the hearing loss is related to any 
aspect of service.  Service connection for tinnitus is not 
warranted because there is no record of a complaint or 
diagnosis of tinnitus. 
  
In the analysis of the four claims addressed above, the 
weight of the credible evidence demonstrates that the 
veteran's current symptoms, if any, were first manifested 
many years after service and are not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against each claim, the "benefit of the doubt" 
rule is not for application, and the claims must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
ORDER

Service connection for chronic allergic rhinitis is denied.

Service connection for prostate cancer is denied. 

Service connection for restless leg syndrome is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for peripheral neuropathy and 
arthritis is necessary. 

Post-service medical records showed diagnoses and treatment 
for peripheral neuropathy and arthritis.  In a March 2005 
letter, the veteran's private internal medicine physician, 
Dr. D.E., stated that he had been treating the veteran for 
severe peripheral neuropathy which he felt was likely due to 
the veteran's episode of dengue fever in service.  The 
physician did not provide any rationale or cite any medical 
treatises in support of the opinion.  

In his May 2006 hearing, the veteran also submitted a copy of 
a VA form 414142, Authorization and Consent to Release 
Information.  The veteran contends that this physician 
entered a note in the block 8 comment section that states 
that dengue fever was a possible cause of peripheral 
neuropathy and arthritis.  The form has no response date or 
signature.  There are no other medical opinions of record 
regarding the etiology of the two conditions or the possible 
long term effects of dengue fever. 

The Board concludes that the physician's opinion was 
conditional and without rationale but is not controverted by 
other evidence.  The veteran does have a current diagnosis, a 
possible triggering event in service, and an opinion 
suggesting an association between the disorders and the event 
in service.  Therefore, Dr. D.E. should be provided the 
opportunity to comment further on his opinion, and a VA 
examination and opinion is necessary to decide the claim.  
38 C.F.R. § 3.159 (4) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. D.E. and request that he 
provide a medical rationale and 
references, if any, that he used to 
conclude that the veteran's peripheral 
neuropathy and arthritis were caused by 
dengue fever as stated in his letter of 
March 30, 2005 and possibly on a VA form 
414142, signed by the veteran on May 23, 
2006.  Request that he also note whether 
he reviewed the veteran's service medical 
records at the time of his opinion. 
Associate any response with the claims 
file.  

2.  Schedule the veteran for a VA 
examination.  Provide the examiner with 
the claims file and request that he note 
his review.  Request that the examiner 
provide a current diagnosis for the 
veteran's bilateral lower extremity and 
joint symptoms and an opinion whether it 
is at least as likely as not (50 percent 
probability or greater) that any 
diagnosed condition was caused by  the 
veteran's episode of dengue fever or any 
other incident of service.   

3.  Then, readjudicate the claims for 
service connection for peripheral 
neuropathy and arthritis.  If either 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


